396 U.S. 274 (1970)
LYON
v.
FLOURNOY, CONTROLLER OF CALIFORNIA, ET AL.
No. 715.
Supreme Court of United States.
Decided January 12, 1970.
APPEAL FROM THE COURT OF APPEAL OF CALIFORNIA, THIRD APPELLATE DISTRICT.
Randal F. Dickey, Jr., and Robert L. McCarty for appellant.
Thomas C. Lynch, Attorney General of California, Harold B. Haas, Assistant Attorney General, and William J. Power, Deputy Attorney General, for appellees.
PER CURIAM.
The appeal is dismissed for want of a substantial federal question.